Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  149536(81)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  DAVID ABBO, COLORADO TOYZ,                                                                                Joan L. Larsen,
  INC., and WIRELESS PHONES, L.L.C.,                                                                                  Justices
              Plaintiffs-Appellees,
                                                                    SC: 149536
  v                                                                 COA: 304185
                                                                    Oakland CC: 2007-082804-CK
  WIRELESS TOYZ FRANCHISE, L.L.C.,
  JOE BARBAT, RICHARD SIMTOB,
  JSB ENTERPRIZES, INC., and JACK
  BARBAT,
             Defendants-Appellants.
  ____________________________________/

        On order of the Court, the motion for reconsideration of this Court’s November
  25, 2015 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 29, 2016
                                                                               Clerk